MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                  FILED
regarded as precedent or cited before any                         Feb 18 2020, 5:30 am

court except for the purpose of establishing                           CLERK
the defense of res judicata, collateral                            Indiana Supreme Court
                                                                      Court of Appeals
                                                                        and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Stephen P. Rothberg                                      Katherine Ridenour
Fort Wayne, Indiana                                      Paul R. Sturm
                                                         Shambaugh Kast Beck & Williams,
                                                         LLP
                                                         Fort Wayne, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Leah Johnson,                                            February 18, 2020
Appellant,                                               Court of Appeals Case No.
                                                         19A-DC-827
        v.                                               Appeal from the Allen Superior
                                                         Court
Justin W. Johnson,                                       The Honorable Charles F. Pratt,
Appellee.                                                Judge
                                                         Trial Court Cause No.
                                                         02D08-1701-DC-32



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-DC-827 | February 18, 2020           Page 1 of 16
                                           Statement of the Case
[1]   Leah Johnson (“Wife”) appeals the trial court’s denial of her motion to correct

      error filed with respect to the dissolution of her marriage to Justin Johnson

      (“Husband”). Wife specifically argues that the trial court abused its discretion

      when it: (1) determined Husband’s child support obligation; (2) valued

      Husband’s General Motors (“GM”) Personal Savings Plan (“PSP”); (3) failed

      to provide sufficient information for the division of Husband’s PSP; and (4)

      distributed the parties’ property. Concluding that the trial court did not abuse

      its discretion, we affirm the trial court’s judgment.1


[2]   We affirm.


                                                        Issues
                 1. Whether the trial court abused its discretion in determining
                    Husband’s child support obligation.

                 2. Whether the trial court abused its discretion when it valued
                    Husband’s PSP.

                 3. Whether the trial court abused its discretion by failing to
                    provide sufficient information for the division of Husband’s
                    PSP.

                 4. Whether the trial court abused its discretion when it
                    distributed the parties’ property.




      1
          Wife has filed a motion for oral argument. We deny the motion by separate order.


      Court of Appeals of Indiana | Memorandum Decision 19A-DC-827 | February 18, 2020       Page 2 of 16
                                                     Facts
[3]   Husband and Wife were married in 2003. They are the parents of two children,

      daughter, V.J. (“V.J.”), who was born in December 2003, and son, A.J.,

      (“A.J.”), who was born in December 2005. Both Husband and Wife worked at

      GM.


[4]   Husband and Wife got into an argument on Christmas Day 2016. Wife went

      out to Husband’s car and rummaged through it. She found a bag with an

      unopened bottle of whiskey that someone had given Husband for Christmas,

      brought the bag into the house, dumped it on the floor, and told V.J. and A.J.

      that their father was an alcoholic. When Wife returned to Husband’s car and

      started pulling things out of it, Husband attempted to pull her out of the car.

      Husband told Wife that he wanted a divorce, and Wife responded that that was

      fine and that she was “gonna put [him] in jail cause [he had] put [his] hands on

      her.” (Tr. Vol. 2 at 156). Wife called the police and told them that Husband

      had grabbed her and that he had a gun. Husband waited in the garage. When

      three police cars arrived, the officers exited their cars with their hands on their

      guns. When the officers asked Husband if he had a gun, he responded that he

      had a gun and a permit that were inside the house. Husband left the house that

      night and went to his parents’ house.


[5]   In January 2017, Wife filed a petition to dissolve the parties’ marriage. Two

      weeks later, Husband obtained a protective order for the following reasons:




      Court of Appeals of Indiana | Memorandum Decision 19A-DC-827 | February 18, 2020   Page 3 of 16
               Because [Wife] started harassing [him] through texts, calling,
              messages. [He] started getting messages from different accounts
              that people were trying to change [his] passwords. So [he]
              assumed it was her. And then . . . [he] got a message from On-
              star, which [he] had shut off a year before, saying that it had been
              turned on. So then [he] found out through On-star that it had
              been turned on through [Wife’s] phone and that she was able to
              actively follow [him] through her phone and see where [his]
              location was, which she had been doing. She knew every – she
              told [him] over the phone where [he] had been going, what
              apartment place, what stores, you know, that she knew where
              [he] was at. And . . . then it culminated in she was following
              [him] in the car. She broke into [his] car at a gas station and took
              several items. And [he] just knew it was gonna continue so [he]
              felt – threatened. [He] didn’t know what she was capable of and,
              uh, that – that was part of why [he] filed it.


      (Tr. Vol. 2 at 158).


[6]   In January and February 2017, Husband saw V.J. regularly for overnight visits

      and talked to her every day on the telephone. Wife frequently took V.J.’s cell

      phone as punishment, and V.J. had to go to the office at school to telephone

      Husband. Beginning in March 2017, Husband felt like “he was being blocked,

      like [he] couldn’t gain access to the kids.” (Tr. Vol. 2 at 160). He eventually

      dismissed the protective order that same month. Shortly after the dismissal,

      Wife sent Husband a text “saying that [they] should bet back together.” (Tr.

      Vol. 2 at 160). Husband did not respond to the text.


[7]   In April 2017, the trial court issued a provisional order, which granted Husband

      parenting time pursuant to the Indiana Parenting Time Guidelines. The order

      specifically stated that Husband’s “midweek parenting time shall be overnight

      Court of Appeals of Indiana | Memorandum Decision 19A-DC-827 | February 18, 2020   Page 4 of 16
      so long as he provides appropriate childcare when he is working 3rd shift.”

      (App. Vol. 2 at 27). The trial court also awarded Husband parenting time credit

      for 143 overnight visits and ordered Husband to pay Wife $158 per week in

      child support.


[8]   After the provisional order was issued in April 2017, Husband had regular

      overnight parenting time with V.J. and A.J. until June 2017. At the end of

      June, Wife accused Husband of molesting V.J. Because of these allegations,

      V.J.’s counselor recommended that Husband step back from parenting time and

      overnight visits. Husband followed the counselor’s recommendation, leading to

      fewer overnight visits with V.J. V.J.’s counselor also recommended that

      Husband see a specific counselor. At the time of the dissolution hearing,

      Husband was still seeing his counselor and was following the recommendations

      of both his and V.J.’s counselors.


[9]   The trial court held a hearing on the dissolution petition in July 2018. At the

      beginning of the hearing, the parties tendered to the trial court their stipulations.

      Stipulation Number 10 provides, in relevant part, as follows:


              The marital estate subject of distribution consists of certain assets
              and debts to which the parties stipulate as follows:

                                                *        *       *

              c) [GM] Personal Savings Plan . . . in husband’s name                      $52,925

      (Father’s App. Vol. 2 at 11).




      Court of Appeals of Indiana | Memorandum Decision 19A-DC-827 | February 18, 2020         Page 5 of 16
[10]   In regard to the couple’s finances, Wife testified that Husband had taken care of

       the finances and had paid the bills during the course of the marriage. As far as

       Wife knew, both her paycheck and Husband’s paycheck had been direct

       deposited into an account at Midwest America Federal Credit Union (“the

       Midwest account”) and had been used to pay bills. According to Wife, she

       used a debit card to make purchases on the account but never verified how

       much money was in the account because that “wasn’t [her] responsibility.” (Tr.

       Vol. 2 at 70). At the time of the hearing, Wife was aware that Husband also

       had a Chase account (“the Chase account).


[11]   Husband elaborated that he had opened the Chase account in 2015. Husband’s

       GM paycheck was deposited directly into the Chase account. However,

       according to Husband, “most of the . . . paycheck deposited into [his] Chase

       account found its way into the Midwest account[,]” which was the account that

       he used to pay most of the family’s bills. (Tr. Vol. 2 at 226). Husband

       specifically explained that he often took cash out of the Chase account and

       deposited those funds into the Midwest account. Husband also explained that

       he had also paid bills, such as $35,000 of mortgage payments, from the Chase

       account. Husband further testified that he did not have additional cash in a

       bank account or at his house and that he had not transferred cash or assets to

       anyone. Husband asked the trial court to issue a qualified domestic relations

       order “QDRO” to award Wife the portion of his PSP to which she was entitled.


[12]   Regarding his gross weekly wage for child support purposes, Husband testified

       that he was a third shift team leader at GM and that he had earned overtime

       Court of Appeals of Indiana | Memorandum Decision 19A-DC-827 | February 18, 2020   Page 6 of 16
       pay at GM in the past. However, Husband further explained that overtime had

       “been cancelled because [GM was] running a new model and they [were] not

       up to full production[.]” (Tr. Vol. 2 at 153). Husband further explained that he

       had previously received an $11,750 employment performance bonus but that

       bonuses were not guaranteed from year to year. According to Husband, Wife

       had received a bonus in the past as well.


[13]   Additional testimony at the dissolution hearing revealed a tumultuous

       relationship between the parties. For example, Wife admitted that, during the

       pendency of the proceedings, she had broken into Husband’s car several times

       and had taken: (1) notes from Husband’s conference with his attorney; (2)

       Husband’s car registration; (3) his lunchbox, and (4) several CD’s. Wife also

       admitted that she had called the police on Husband “about six (6) times” and

       had burned Husband’s personal property in a fireplace while roasting

       marshmallows with her children. (Tr. Vol. 2 at 77).


[14]   Wife further admitted that she had told Husband that she did not “want him in

       [their] children’s lives,” and that when Husband had arrived to pick up his

       children for parenting time, Wife had told him to “get off [her] property” before

       she called her attorney and the police. (Tr. Vol. 2 at 80, 81). Wife had also

       required Husband to wait at the end of her street when he picked up A.J. for

       parenting time. Wife then made her son walk to the end of the block to meet

       his father.




       Court of Appeals of Indiana | Memorandum Decision 19A-DC-827 | February 18, 2020   Page 7 of 16
[15]   Wife also admitted that she had accused Husband of inappropriately touching

       V.J. and that she had told V.J.’s therapist that Husband could have

       inappropriately touched V.J. “based on how [V.J.] was acting[.]” (Tr. Vol. 2 at

       91). Wife further testified that Husband had not regularly exercised parenting

       time with V.J. for the previous year. In addition, according to Wife, Husband

       had exercised intermittent parenting time with A.J. during the pendency of the

       proceedings.


[16]   Husband testified that although the provisional order had authorized him to

       provide appropriate child care when he was working third shift, Wife “would

       not accept anyone that [he] had for watching [his] children,” including paternal

       grandparents or Husband’s twenty-three-year-old nephew who is a paramedic.

       (Tr. Vol. 2 at 176). According to Husband, Wife had never approved of any of

       his childcare providers.


[17]   At the end of the hearing, Wife submitted a post-trial brief wherein she alleged

       that Husband had deposited in the Chase account, “nearly $18,000 in ‘cash’

       [which] was unaccounted for[.]” (Wife’s App. Vol. 2 at 45). According to

       Wife, Husband had “decided that dividing the assets of the marital estate in half

       was not to his liking, and therefore set out to secure his own ‘nest egg’ in the

       likely event the marriage was to end[.]” (Wife’s App. Vol. 2 at 46).


[18]   In October 2018, the trial court issued a detailed eight-page dissolution order,

       which: (1) excluded overtime and bonuses in its determination of Husband’s

       gross weekly wage; (2) did not order Husband to reimburse Mother for the


       Court of Appeals of Indiana | Memorandum Decision 19A-DC-827 | February 18, 2020   Page 8 of 16
       parenting time credit he was awarded in the provisional order; and (3) valued

       Husband’s GM PSP at $52,925. The dissolution order also awarded Wife 49%

       of the marital couverture value of Husband’s PSP and ordered the division of

       Husband’s PSP through a Qualified Domestic Relations Order prepared by

       Husband’s counsel. Lastly, the trial court found that the presumption favoring

       an equal division of the marital estate was just and reasonable. The following

       month, Wife filed a motion to correct error, which the trial court denied in

       part.2 Wife now appeals the denial.


                                                         Decision
[19]   Wife appeals the trial court’s denial of her motion to correct error. Our

       standard of review in such cases is well-established. We review a trial court’s

       ruling on a motion to correct error for an abuse of discretion. Old Utica School

       Preservation, Inc. v. Utica Tp., 7 N.E.3d 327, 330 (Ind. Ct. App. 2014), trans.

       denied.


[20]   Wife specifically argues that the trial court abused its discretion when it: (1)

       determined Husband’s child support obligation; (2) valued Husband’s PSP; (3)

       did not provide sufficient information for the division of Husband’s PSP; and

       (4) distributed the parties’ property. We address each of her contentions in

       turn.




       2
           The trial court granted to the motion in part to correct transposed terms.


       Court of Appeals of Indiana | Memorandum Decision 19A-DC-827 | February 18, 2020   Page 9 of 16
       1. Determination of Child Support

[21]   Wife first argues that the trial court abused its discretion in determining child

       support. A trial court’s calculation of child support is presumed valid, and we

       will review its decision only for an abuse of discretion. Thompson v. Thompson,

       811 N.E.2d 888, 924 (Ind. Ct. App. 2004), trans. denied. An abuse of discretion

       occurs only when the decision is clearly against the logic and effect of the facts

       and circumstances before the court, including any reasonable inferences to be

       drawn therefrom. Barber v. Henry, 55 N.E.3d 844, 850 (Ind. Ct. App. 2016).

       The importance of the first-person observation and the prevention of disruption

       to the family setting justifies the deference given to the trial court in its child

       support determinations. Id.


[22]   In regard to the determination of child support, Wife argues that the trial court

       abused its discretion in two ways. Specifically, Wife first contends that the trial

       court abused its discretion when it excluded Husband’s overtime wages and

       bonuses in its determination of his gross weekly wage. Overtime compensation

       and bonuses are both includable in the total income approach taken by the

       guidelines. Ind.Child Support Guideline 3 (Commentary 2.b). However, the

       includability of overtime wages and bonuses in the noncustodial parent’s

       income is a fact sensitive matter, and it is not the intent of the guidelines to

       require a party who has worked overtime to continue doing so indefinitely just

       to meet a support obligation based on that higher level of earnings. Id.


[23]   Here, our review of the evidence reveals that Husband testified that overtime

       had been cancelled at GM because the company was running a new model and

       Court of Appeals of Indiana | Memorandum Decision 19A-DC-827 | February 18, 2020   Page 10 of 16
       was not up to full production. Husband also testified that although he had

       previously received an employment performance bonus, performance bonuses

       was not guaranteed from year to year. Based on this evidence, the trial court

       chose to exclude overtime and bonuses from its determination of Husband’s

       gross weekly wage. We find no abuse of the trial court’s discretion.


[24]   Second, Wife argues that the trial court abused its discretion when it failed to

       order Husband to reimburse her for the parenting time credit he had been

       awarded in the provisional order. Wife specifically points out that the Husband

       received parenting time credit based on 143 overnight visits. According to

       Wife, because Husband did not exercise 143 overnight visits with the children,

       he should reimburse her for the parenting time credit that he received.


[25]   Wife, however, has failed to set forth, both at trial and on appeal, the number of

       overnight visits Father exercised and the amount of reimbursement she is

       seeking. Her failure to support her arguments with record evidence results in

       waiver of the issue on appeal. See e.g., Pierce v. State, 29 N.E.3d 1258, 1267 (Ind.

       2015) (explaining that a litigant who fails to support his arguments with

       appropriate citations to authority and record evidence waives those arguments

       for appellate review).


[26]   Waiver notwithstanding, we find no abuse of the trial court’s discretion.

       Indiana Child Support Guideline 6 provides that a “credit should be awarded

       for the number of overnights each year that the child[ren] spend with the

       noncustodial parent.” The commentary to the guidelines further explains that


       Court of Appeals of Indiana | Memorandum Decision 19A-DC-827 | February 18, 2020   Page 11 of 16
       the granting of the credit is based on the expectation that the parties will comply

       with the parenting time order, and a parent who does not carry out the

       parenting time obligation may be subject to a reduction or loss of the credit,

       financial restitution, or any other appropriate remedy. (Emphasis added).


[27]   The use of the word “may” in the commentary to the child support guidelines

       expresses an intent to vest the trial court with the discretion to determine

       whether it will order a certain result. See e.g., Ind. Civil Liberties Union v. Ind.

       Gen. Assembly, 512 N.E.2d 432, 433 (Ind. Ct. App. 1987). Further, our review

       of the evidence reveals that the provisional order awarded Husband parenting

       time credit for 143 overnight visits. After the provisional order was issued in

       April 2017, Husband had regular overnight visits with both V.J. and A.J. until

       June 2017. At that time, Wife accused Husband of molesting V.J. Because of

       these unsubstantiated allegations, V.J.’s counselor recommended that Husband

       step back from parenting time and overnight visits. Husband followed the

       counselor’s recommendation, leading to fewer overnight visits.


[28]   In addition, Wife also contributed in other ways to Husband having fewer

       overnight visits with his children. For example, although the provisional order

       authorized Husband to provide appropriate childcare for the children during

       overnight visits while he was working third shift, Wife never approved of any of

       his childcare providers, including paternal grandparents and Husband’s nephew

       who is a paramedic. In addition, Mother told Husband that she did not want

       him in their children’s lives, she told the children that Husband was an

       alcoholic, and she burned Husband’s personal property in a fireplace while

       Court of Appeals of Indiana | Memorandum Decision 19A-DC-827 | February 18, 2020   Page 12 of 16
       roasting marshmallows with her children. Wife’s denigration of Husband in

       the presence of their children appears to have led the children to pull away from

       Husband, which also resulted in fewer overnight visits.


[29]   Wife cannot create conditions that result in their children having fewer

       overnight visits with Husband and then request reimbursement for a credit for

       the overnight visits that Husband did not exercise. The trial court did not abuse

       its discretion when it did not order Husband to reimburse Wife for the

       parenting time credit he had been awarded in the provisional order.


       2. Valuation of Husband’s PSP


[30]   Wife also argues that the trial court abused its discretion when it valued

       Husband’s PSP at $52,925. However, our review of the evidence reveals that

       Husband and Wife stipulated at the beginning of the dissolution hearing that

       the value of Husband’s PSP was $52,925. This Court has previously explained

       that parties entering into a stipulation are bound to the facts so stipulated.

       Wittwer v. Wittwer, 545 N.E.2d 27, 29 (Ind. Ct. App. 1989). Once a stipulation

       is entered into between the parties, the facts so stipulated are conclusive upon

       both the parties and the tribunal, and the parties cannot challenge those facts on

       appeal. Id. Accordingly, Wife cannot now challenge the stipulated value of

       Husband’s PSP, and the trial court did not abuse its discretion when it valued

       Husband’s PSP at $52,925.


       3. Division of Husband’s Defined Benefit Plan



       Court of Appeals of Indiana | Memorandum Decision 19A-DC-827 | February 18, 2020   Page 13 of 16
[31]   Wife also argues that the trial court abused its discretion by failing to provide

       sufficient information for the division of Husband’s PSP. Specifically,

       according to Wife, the trial court’s order instructing Husband’s counsel to

       divide Husband’s PSP through a QDRO was not specific enough. As the sole

       authority in support of her argument, Wife directs us to Evans v. Evans, 946
N.E.2d 1200 (Ind. Ct. App. 2011). There, the trial court ordered the entry of a

       QDRO against the husband’s employment pension plan to “adequately

       compensate [the wife] for her 50% interest in the net marital assets of the

       parties.” Id. at 1202. After the husband’s employer twice rejected proposed

       QDROs because they violated ERISA and the terms of the husband’s pension

       plan, the trial court issued an order implementing an alternate property

       distribution. This Court affirmed the trial court’s order as a clarification of its

       prior order, not an alteration, where the original plan was legally impossible to

       implement.


[32]   However, the facts in this case are distinguishable from those in Evans.

       Specifically, in Evans, the husband’s employer twice rejected two QDROs.

       Here, however, Wife does not allege that a QDRO has either been tendered to

       or rejected by Husband’s employer. Under these circumstances, Wife’s claim is

       simply not ripe for and we may not review it. See Garau Germano P.C. v.

       Robertson, 133 N.E.3d 161, 168 (Ind. Ct. App. 2019) (explaining both that a

       claim is not ripe for adjudication if it rests upon contingent future events that

       may not occur as anticipated or may not occur at all and that we may not

       review a claim that is not ripe).


       Court of Appeals of Indiana | Memorandum Decision 19A-DC-827 | February 18, 2020   Page 14 of 16
       4. Property Distribution


[33]   Finally, Wife argues that the trial court erred in dividing the parties’ property.

       The disposition of marital assets is within the sound discretion of the trial court.

       Hatten v. Hatten, 825 N.E.2d 791, 794 (Ind. Ct. App. 2005), trans. denied. When

       we review a claim that the trial court improperly divided marital property, we

       must determine whether the trial court’s decision constitutes an abuse of

       discretion. Id. In so doing, we consider only the evidence most favorable to the

       trial court’s disposition of the property, without reweighing or assessing the

       credibility of witnesses. Id. An abuse of discretion occurs if the trial court’s

       decision is clearly against the logic and effect of the facts and circumstances

       before the court, or if the trial court has misinterpreted the law or disregards

       evidence of factors listed in the controlling statute. Id.


[34]   Here, although Wife’s argument is somewhat unclear, she appears to argue that

       the trial court failed to distribute $18,000 that she alleges Husband had placed

       in the Chase account and subsequently either spent or hid. However, we agree

       with Husband that there is “no evidence presented by Wife to suggest that

       Husband frivolously spent or intentionally hid assets from her.” (Husband’s Br.

       at 19). Rather, as Husband points out, he opened the Chase account in 2015,

       and his paycheck was deposited directly into the account. However, most of

       the paycheck was subsequently deposited into the couple’s Midwest account,

       which was the account that he used to pay most of the family’s bills. Husband

       explained that he had also paid bills, such as $35,000 of mortgage payments,

       from the Chase account. Husband denied having any hidden or transferred

       Court of Appeals of Indiana | Memorandum Decision 19A-DC-827 | February 18, 2020   Page 15 of 16
       cash. We agree with Husband that Wife has “failed to produce any evidence

       that Husband [] concealed or hid[] marital funds or expended marital funds

       frivolously[.]” (Husband’s Br. at 19). Rather, her argument is nothing more

       than an invitation for us to reweigh the evidence and assess witness credibility,

       which we cannot do. See Hatten at 794. The trial court did not abuse its

       discretion in distributing the parties’ property.


[35]   Affirmed.


       Baker, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-DC-827 | February 18, 2020   Page 16 of 16